Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with Shen Bin Wu on 8/18/2021.
Title
The title is changed from “PET DRINKING BOWL COMPONENT AND PROCESSING METHOD THEREOF” to “PET DRINKING BOWL COMPONENT”.
Claims 1-5
Claims 1-5 are cancelled. 

REASONS FOR ALLOWANCE
Claims 6-8 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
The limitation of a pet drinking bowl component, comprising the end of the copper head being chamfered, a caliber of an inner wall of the copper head being gradually reduced along the water outlet direction, an inner diameter of the seal ring being reduced along the water outlet direction, a convex ring staggered with a bottom of the seal ring and in a hook shape being further arranged at an outlet of the seal ring as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530.  The examiner can normally be reached on M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.T./Examiner, Art Unit 3647                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647